Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-13 are currently pending in the instant application.  Claims 1, 3-6 and 8 are rejected, claim 2 is objected and claims 7 and 9-13 are considered allowable in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Application INDIA 202021035020, filed August 14, 2020. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application.

III.	Rejections


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bristow (WO 2017/152712 A1).  The instant invention claims  
    PNG
    media_image1.png
    437
    694
    media_image1.png
    Greyscale
 
 The Bristow  reference teaches a novel crystalline form of amicarbazone of formula 
    PNG
    media_image2.png
    251
    272
    media_image2.png
    Greyscale
which has X-ray diffraction peaks at 11.0 ± 0.2; 12.2 ± 0.2; 19.4 ± 0.2; 23.5 ± 0.2; 24.0 ± 0.2 degrees which read on the instant crystalline form’s peaks at 11.2; 12.4; 19.6; 23.4 and 24.2 (± 0.2 degrees) .  This crystalline form anticipates the crystalline form of the instant invention, wherein the crystalline form only has to have at the minimum three of the listed X-ray diffraction peaks in claim 1.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “pre-determined crystallization conditions” found in process step ii) of claim 3 has not been clearly defined so that one of ordinary skill in the art would know what conditions are “pre-determined” to form this novel crystalline form that Applicants have claimed.  Therefore, the claim is considered indefinite.  To overcome the rejection, Applicants are suggested to amend claim 3 to incorporate the conditions that are embraced by the limitation “pre-determined crystallization conditions” which should  also have clear support in the specification. 

Claims 4-6 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “pre-determined rate” found in process step ii) of claim 4 has not been clearly defined so that one of ordinary skill in the art would know what the rate is in order to form this novel crystalline form that Applicants have claimed.  Therefore, the claim is considered indefinite.  To overcome the rejection, Applicants are suggested to amend claim 4 by incorporating the rate found in claim 7 to help define what the “pre-determined rate” is.  Applicants should also cancel claim 7.

 Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 3 recites the limitation “thereby obtaining said crystalline form C” at the end of the claim but there is no mention of “a crystalline form C” earlier in the claim.  So it is unclear what “crystalline form C” Applicants are referring to with the term “said”.  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, Applicants are suggested to amend claim 3 so that the preamble should now read “A process for the production of a crystalline form C….”


IV.	Objections

Dependent Claim Objections
Dependent Claims 2 is objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626